Per Curiam.
There is no doubt that James Robinson, from whom the defendant claims, entered originally under his deed from captain Ernest. The presumption is, that every man enters according to his title-; and, though it is not conclusive, it endures till it is disproved. Having thus entered by his tenant in 1800, he took possession of the ground in dispute by clearing and fencing it, with, perhaps, some other ground belonging to him, but all as one tenement ; and continued to occupy it till 1812, when it was thrown open and a great part of the rails burnt by the soldiers of general Crooks’s brigade. The fence was rebuilt with the remaining rails, but the enclosure was contracted so as to exclude at least the greater part of the ground-iñ dispute; and the question is, whether the adverse possession of the part excluded ceased with the actual possession of it in 1812. It was put to the jury to say whether the fence, as rebuilt, excluded these lots entirely; and they were instructed that if it did not, then that Robinson, having entered by colour of title, had all along been in adverse possession of the whole, and in this there undoubtedly was no error.
Judgment affirmed.